ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Tzell Airtrak Travel Group Corporation       )      ASBCA No. 57313
                                             )
Under Contract No. W91QUZ-07-D-0020          )

APPEARANCE FOR THE APPELLANT:                       Josephine L. Ursini, Esq.
                                                     Law Office of Josephine L. Ursini
                                                     Williamsburg, VA

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Joseph K. Venghaus, JA
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 19 June 2014




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 57313, Appeal ofTzell Airtrak
Travel Group Corporation, rendered in conformance with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals